Judgment, Supreme Court, New York County, entered June 30, 1975, unanimously reversed, on the law, and the case remanded for trial anew, with $60 costs and disbursements of this appeal to abide the event. Plaintiff-respondent was a building inspector who was injured in premises said to have been under demolition. Whether that work had actually been commenced was a factual issue, the determination of which would have been a factor in attaching liability to defendant-appellant. There was also a question as to whether defendant’s employee was negligent in bringing plaintiff into the structure. These questions never went to the jury, the court having cut the trial short on a showing of some industrial code violations allegedly committed by defendant, and directing a verdict for plaintiff on liability. This was error. (See Conte v Large Scale Development Corp., 10 NY2d 20.) A new trial is therefore required. Plaintiff-appellant wife filed a notice of appeal from dismissal of her derivative cause, but this was the last mention made of that appeal; it was neither briefed, argued, nor otherwise pursued. It is deemed abandoned. Concur—Markewich, J. P., Kupferman, Lupiano, Capozzoli and Nunez, JJ.